Citation Nr: 0413735	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  01-06 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
vision impairment of the right eye.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel







INTRODUCTION

The veteran had active military service from October 1943 to 
November 1945. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in  Milwaukee, 
Wisconsin, which found that new and material evidence had not 
been submitted to reopen the veteran's claim seeking 
entitlement to service connection for vision impairment of 
the right eye.

In June 2001, the veteran requested to appear at a personal 
hearing at the RO.  In a letter dated February 18, 2002, he 
withdrew his request for a hearing.  According to the VA Form 
646 dated March 2, 2004, a hearing was not desired on the 
issue of service connection for a right eye condition. 

Regarding the veteran's request for an increased rating for 
his service-connected low back disability, it is noted that 
the veteran did not file a substantive appeal on this issue.  
In May 2001, service connection for degenerative changes of 
the low back was granted, and an evaluation of 10 percent was 
assigned.  In June 2001, the veteran disagreed with the 10 
percent evaluation, and requested an increased rating.  In 
December 2002, a Statement of the Case (SOC) was mailed to 
the veteran.  However, a substantive appeal was not submitted 
in response to the SOC.  

In addition, the veteran indicated that the grant of an 
increased rating of 30 percent for his service-connected post 
traumatic stress disorder (PTSD) fully satisfied his appeal 
on this issue.  In February 2004, evaluation of the veteran's 
PTSD was increased to 30 percent disabling.  Following this 
decision, in February 2004, the veteran's service 
representative, The Wisconsin Department of Veterans Affairs, 
withdrew further appellate action on this issue.




FINDINGS OF FACT

1.  In an April 1968 decision, the RO denied the veteran's 
claim of service connection for loss of vision. 

2.  Evidence submitted subsequent to the April 1968 RO 
decision bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

3.  The veteran was not treated for a vision impairment of 
the right eye or loss of vision of the right eye in service.

4.  The veteran was not treated for or diagnosed with a 
vision impairment of the right eye until many years after 
service.

5.  The veteran's vision impairment of the right eye is not 
shown by competent medical evidence to be related to service 
or any event in service.  


CONCLUSIONS OF LAW

1.  The RO's April 1968 decision which denied the veteran's 
claim of service connection for loss of vision is final. 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.302 (2003).
 
2.  Since the RO's April 1968 decision, new and material 
evidence sufficient to reopen the veteran's claim of service 
connection for vision impairment of the right eye has been 
submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2003).

3.  Service connection for vision impairment of the right eye 
is denied. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's August 1943 enlistment exam indicated 20/20 
vision in both his right and left eyes.  His eyes and color 
perception were noted as normal.  The veteran's November 1945 
separation exam indicated 20/20 vision in both his right and 
left eyes.  His eyes, pupils and color perception were noted 
as normal.  No disease or anatomical defects were noted.  

In a letter dated February 1968, the veteran stated that at 
his discharge in November 1945, he was told that he suffered 
a percentage loss of vision in his right eye.  At the time, 
he stated that over the past few years, his right eye had 
given him a bit of trouble.  In March 1968, the veteran filed 
a formal claim seeking entitlement to service connection for 
loss of vision in his right eye.

In April 1968, the RO denied the veteran's claim of service 
connection for loss of vision.  It was noted that no service 
records showed loss of vision as claimed, and that both the 
enlistment and discharge exams showed bilateral visual acuity 
of 20/20.

According to a medical report dated March 1988 from private 
physician Dr. R. H., the veteran had felt lousy in the past 
two to three months.  He had episodes when his vision rather 
suddenly narrowed as if the entire peripheral vision was 
lost.  This was associated with a pressure sensation in the 
nose and he felt unstable.  This would last for two to three 
seconds and might occur every two to three days.

According to a discharge summary report dated April 1988, the 
veteran reported two months history of episodic visual 
blurring and lightheadedness causing him to be unsteady on 
his feet.  He also complained of tunnel vision which cleared 
up at the end of these episodes.  According to the report, 
the veteran was inconsistent reporting some blurring of 
vision.  He described episodes that lasted two to 30 seconds 
and which came on suddenly without an aura or a warning.  
They were not related to activity and would occur either 
while at rest or with exercise.  The last episode was two 
days prior to admission and the veteran had 3 such episodes.  

According to an electroencephalographic request and report 
dated April 1988, the veteran had a history of dizzy spells.  
During the last month and a half, the spells were associated 
with tunnel vision and occasional ataxia, lasting from 10-30 
seconds.  The veteran had experienced approximately one of 
these attacks per day.  There was a question of vertebral-
basalar insufficiency. 

The veteran submitted a statement in October 1998.  He 
indicated that he was in the Fourth Marine Division, and 
stationed in the Pacific from the end of 1943 to the near end 
of 1945.  While stationed in Pearl Harbor in May 1944, a 
series of explosions occurred on a nearby ship.  The veteran 
was subsequently blown off his ship, and he swam in fire 
water about 100 yards until he reached shore.  After getting 
back on his feet, another ship blew up and threw him into the 
air.  He landed on his back.  He and other marines looked for 
the injured and dead among body parts.  The veteran contended 
that his resulting back problems after leaving the service 
may have started with this incident.  In a January 1999 
statement, a fellow serviceman stated that he was with the 
veteran when his ship exploded in Hawaii in 1944.  He stated 
that the veteran was injured after being blown over the ship.  
In April 1999, service connection for PTSD was granted, and 
an evaluation of 10 percent was assigned.

Progress notes from December 1998, February 1999 and April 
1999 indicated that the veteran did not have recent vision 
changes.  According to a May 1999 VA hospital admission work-
up record, the veteran's corrected visual acuity was 20/20 in 
both eyes.  Under the neurological portion of the report, the 
category of "transient blindness" was marked as positive, 
with a note reading "narrowing of vision."  June 1999 
progress notes indicated that the veteran had no sudden 
vision changes, although he reported that his vision varied 
daily and was getting worse.  




In a letter dated February 2000, the veteran stated that at 
the time of his discharge in November 1945, he had a physical 
exam.  He was informed that he had a loss of 10 percent 
vision in his right eye.  After ten or so years, the veteran 
claimed that he started having trouble with his right eye.  
According to the veteran's letter, he wrote to Missouri to 
locate his service records, and he was told that there was no 
record of it.  In March 2000, the RO construed the veteran's 
letter as an attempt to reopen his claim for right eye vision 
loss.

In a February 2000 vision test, the veteran did not have any 
complaints about his vision.  The examiner reported that the 
veteran had a mild cataract of the right eye.  

In a letter dated March 2000, the veteran stated that at his 
November 1945 service physical, he definitely heard the 
doctor tell the nurse that he had a 10 percent loss of sight 
in his right eye.  The veteran questioned whether his loss of 
sight was caused by the 1944 explosions in Hawaii or a fire 
fight a month afterwards in Saipan where he was stationed.  
The veteran stated that there was no record of his right eye 
vision loss in Missouri.

In a letter dated May 2000 from Dr. D. L., the physician 
stated that the veteran had a routine vision exam performed 
in February 2000.  The veteran at the time did not have any 
complaints about his vision, but his current glasses were in 
poor condition.  The veteran's vision with his current 
prescription was 20/25 in the right eye, and 20/30 in the 
left eye.  His vision with his new prescription was 20/20 in 
each eye.

Progress notes from April 2001 indicated no visual changes.  
July 2001 progress notes indicated some faint visual changes.  

In a letter dated September 2001 and another letter received 
September 2001, the veteran stated that around November 14, 
1945, he was given a physical before his discharge.  He 
definitely remembered the doctor telling him that he had a 10 
percent loss of vision in his right eye.  



Analysis

I.	Notice of VCAA Requirements

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted. Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part. 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.159).  
 
In a letter dated in March 2000, the RO explained what was 
needed to substantiate a reason to re-open a claim based on 
new and material evidence.  The letter also included an 
explanation the information and evidence needed to 
substantiate a claim of service connection for right eye 
vision loss, with specific references to the need to provide 
evidence showing that the claimed right eye vision loss 
currently exists, to provide evidence of an in-service 
occurrence or aggravation of the claimed disease or injury, 
and also to provide evidence relating relating the veteran's 
current condition to his military service.  

However, in this case, there was a procedural irregularity in 
the development of the claim.  The veteran was not provided 
with notice of all of the information required under VCAA 
until after the RO's initial decision on this claim.  
However, as a result of the ongoing development of the claim, 
this procedural irregularity did not result in prejudice to 
the claimant.  The veteran was in fact provided with the 
information required under VCAA, and he had an opportunity to 
respond to the notices before the claim was re-adjudicated in 
September 2003.  

In June 2003, the RO sent the veteran a letter providing 
notice of all the elements required under VCAA.  In addition 
to providing information necessary to substantiate a claim 
for service connection, the letter also explained what 
portion of the evidence and information would be obtained by 
VA, noting, for example, that VA would attempt to obtain such 
things as medical records, employment records, and records of 
other Federal agencies.  With regard to the claimant's 
responsibilities in the development of the claim, the letter 
of June 2003 explained that the claimant needed to provide VA 
with sufficient information about records so that VA could 
contact the persons and agencies in possession of those 
records relevant to the claim.  Finally, the claimant was 
asked to tell VA about any information or evidence he wanted 
VA to try to get for him.  Thus, the letter of June 2003, as 
well as several other documents sent to the claimant during 
the course of the development of the claim, provided notices 
as required under the provisions of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1).  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

However, as noted above, there was a procedural irregularity.  
The notice letter was dated in June 2003, or about three 
years after the RO initially decided the case.  Both 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) require 
that information be provided when the claim is filed, and, as 
noted in Bernard v. Brown, 4 Vet. App. 384 (1993), notice 
alone does not make a procedure fair, but rather, notice must 
be combined with an adequate opportunity to be heard.  In 
this case, such opportunity to be heard was provided to the 
claimant.  As is noted above, the necessary notices were 
provided in June 2003, then, in September 2003, the RO 
reviewed the evidence of record, re-adjudicated the claim, 
and sent the claimant a supplemental statement of the case.

In a statement dated March 2004 made through his 
representative, the veteran affirmatively stated that he did 
not desire a hearing on the issue of service connection for 
his right eye condition.
 
In conclusion, the claimant has been provided with notices as 
required under VCAA, and he has been provided with an 
adequate opportunity to be heard with regard to the 
substantive matters covered in the notices.  In view of the 
development that has been undertaken in this claim, the 
requirements of VCAA have met.  At this point, there is no 
reasonable possibility that further development would aid in 
the substantiation of the claim.  For this reason a remand 
for further development is not required.


II.	Whether New and Material Evidence Has Been 
Submitted to Reopen the Claim

A determination on whether a previously denied claim should 
be reopened is a jurisdictional matter that must be addressed 
before the Board may consider an underlying claim.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, 
regardless of the RO's action, the Board must initially 
address the question of whether new and material evidence has 
been presented to reopen the claim of service connection for 
vision impairment of the right eye.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2003). 

Under 38 C.F.R. § 3.156(a) (2001), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  
 
The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing and applies only 
to claims to reopen a finally decided claim received on or 
after August 29, 2001. 66 Fed. Reg. 45,620, 45,629.  In this 
case, the amended definition of new and material evidence 
does not apply to the veteran's claim, which was received at 
the RO in February 2000.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).
 
In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).
 
In April 1968, the RO issued a decision that denied the 
veteran's claim of service connection for loss of vision.  
Under applicable law and VA regulations, that decision is 
final, and the veteran's claim may not be reopened and 
reviewed unless new and material evidence is submitted by or 
on behalf of the veteran.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302 (2003).
 
It is determined that the veteran has submitted new and 
material evidence since the April 1968 decision, in order to 
reopen his claim.  Since that time, evidence of vision 
problems has been submitted.  A medical report dated March 
1988 from private physician Dr. R. H. revealed that the 
veteran reported episodes when his vision rather suddenly 
narrowed as if the entire peripheral vision was lost.  Also, 
a discharge summary report dated April 1988 indicated that 
the veteran reported two months history of episodic visual 
blurring and lightheadedness causing him to be unsteady on 
his feet.  According to an electroencephalographic request 
and report dated April 1988, the veteran had a history of 
dizzy spells associated with tunnel vision and occasional 
ataxia.  Lastly, results of a February 2000 vision 
examination revealed that the veteran was diagnosed with a 
mild cataract of the right eye.  

The March 1988, April 1988 and February 2000 statements are 
not cumulative and redundant.  Since the above evidence 
suggests that there may be a link between the veteran's 
current right eye visual impairment and an incident or injury 
sustained while in service, the newly received evidence is of 
such significance that that it must be considered in order to 
fairly decide the merits of the claim.  Thus, it is material 
to the veteran's claim.  Accordingly, the claim is reopened, 
and must be considered in light of all the evidence, both old 
and new.  




III.	Service connection for vision impairment of the 
right eye.

The RO's June 2000 rating decision addressed the issue of 
whether new and material evidence had been presented to re-
open the veteran's claim.  The Board recognizes, however, 
that the June 2000 rating decision did not address the 
veteran's underlying claim of service connection for vision 
impairment of the right eye.  Nonetheless, the Board finds 
that the veteran had been given notice and the opportunity to 
be heard on the underlying issue of service connection.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Through various items of correspondence, the RO informed the 
veteran of the information and evidence necessary to 
substantiate his claim of service connection for vision 
impairment of the right eye.  Specifically, in the letter 
dated March 2000, the RO explained the information and 
evidence needed to substantiate the veteran's claim of 
service connection for right eye vision loss, with specific 
references to the need to provide evidence showing that the 
claimed right eye vision loss currently exists, to provide 
evidence of an in-service occurrence or aggravation of the 
claimed disease or injury, and also to provide evidence 
relating the veteran's current condition to his military 
service.  Also, in the May 2001 Statement of the Case sent to 
the veteran, the RO set forth the regulations regarding 
service connection, direct service connection, and 
presumptive service connection.  38 C.F.R. § 3.303, 3.304, 
3.309 (2003).    

Furthermore, the RO's June 2003 letter provided the veteran 
information necessary to substantiate the underlying claim of 
service connection for vision impairment of the right eye.  
It explained what portion of the evidence and information 
would be obtained by VA, discussed the claimant's 
responsibilities in the development of the claim, and asked 
the claimant tell VA about any information or evidence he 
wanted VA to try to get for him.  

Thus, under the circumstances in this case, the Board finds 
that VA has provided the veteran with notice and opportunity 
to be heard, and adjudication of the underlying service 
connection claim poses no risk of prejudice to the veteran.  
Id. at 394 (1993).

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 2002).  The mere fact of an in-service injury is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that 
relates a current condition to that symptomatology.  Id.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence establishes 
that the disease was incurred in service.  See 38 C.F.R. 
§ 3.303(d). 

In this case, the question that must be answered regarding 
the veteran's claim is whether any current right eye 
disorders are related to service.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b) 
(West Supp. 2001).  

As is true with any piece of evidence, the credibility and 
weight to be attached to these opinions are within the 
province of the Board as adjudicators. Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993); see also Winsett v. West, 11 
Vet. App. 420 (1998) (Court affirmed the Board's decision 
which weighed two medical opinions, from an expert and a 
treating physician); Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (Board favoring one medical opinion over another is 
not error).  
The Court has rejected the "treating physician rule," which 
holds that opinions of a claimant's treating physician are 
entitled to greater weight than opinions from medical experts 
who have not treated a claimant. Guerrieri v. Brown, 4 Vet. 
App. 467, 471 (1993).

The evidence shows that the veteran has a current right eye 
disorder.  As discussed above, results of the veteran's 
February 2000 vision examination indicated that he was 
diagnosed with a mild cataract of his right eye.  Other 
evidence submitted by the veteran showed that he experienced 
problems with his eyes.  In March 1988,  the veteran 
indicated that he had episodes when his vision would suddenly 
narrow, as if the entire peripheral vision was lost.  Also, 
according to a discharge summary report dated April 1988, the 
veteran reported two months history of episodic visual 
blurring and lightheadedness causing him to be unsteady on 
his feet.  An electroencephalographic request and report 
dated April 1988 corroborated the veteran's history of dizzy 
spells, and indicated that these spells were associated with 
tunnel vision and occasional ataxia.  

While the veteran claims that his current right eye disorder 
is related to his service, the evidence of record does not 
support this contention.  While the February 2000 vision exam 
report referenced above indicated a diagnosis of a mild 
cataract of the veteran's right eye, the report is devoid of 
a statement that the veteran's current right eye disability 
is related, or linked to an event or injury in service.  
Furthermore, the veteran suggests that the 1994 explosion in 
Hawaii or a fire fight in Saipan a month afterwards may have 
caused his right eye vision impairment.  However, the service 
medical records are devoid of any complaints or treatment of 
a right eye problem or disorder in service.  The veteran's 
enlistment examination indicated normal eyes, with 20/20 
vision in each eye.  Despite the veteran's contention that he 
was told that he had a percentage loss of vision in his right 
eye at discharge, the veteran's November 1945 separation exam 
indicated 20/20 vision in both eyes.  His eyes, pupils and 
color perception were noted as normal at separation, and no 
disease or anatomical defects were noted at separation.  
Furthermore, the medical evidence of record does not show 
that the veteran was treated or diagnosed with an eye 
disorder until March 1988, more than 42 years following his 
discharge from service.  

The fact that no complaints, treatment or disorders of the 
right eye were found during service, coupled with the lack of 
service medical records documenting treatment or injury of 
the right eye, combines to outweigh the veteran's 
contentions.  In short, the evidence does not adequately 
demonstrate that it is at least as likely as not that the 
veteran's current right eye disorder resulted from an injury 
or incident incurred in service. 

In addition, while the veteran contends that his right eye 
problems began following an incident in service, he is not a 
physician and is not competent to provide evidence requiring 
medical expertise.  He is not competent to link his current 
right eye disorders to a claimed injury or incident in 
service.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  

Although the veteran was not afforded a VA examination 
regarding his claim of service connection for vision 
impairment of the right eye, this claim must be denied.  The 
veteran states in his claim that he injured his right eye in 
service, but his service records, which appear to be 
complete, again do not refer to any disease or injury 
involving the right eye.  As the service medical records far 
outweigh the veteran's recollections of events of over 50 
years ago, the record does not indicate that any current 
disability or symptoms may be associated with active service, 
and an examination is not required under the provisions of 
38 U.S.C.A. § 5103A(d).  The record contains sufficient 
competent medical evidence to decide the veteran's claim.  In 
short, the medical record does not establish that the veteran 
had an injury or disease involving the right eye in service.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim of service connection for vision impairment of the 
right eye must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).



ORDER

1.  As new and material evidence has been submitted regarding 
the claim of service connection for vision impairment of the 
right eye, the veteran's claim is reopened.

2.  Entitlement to service connection for vision impairment 
of the right eye is denied.



	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



